Appeal by defendant from an order of the Supreme Court, Kings County, dated December 14, 1970, which denied his motion for resentence, without a hearing. Appeal dismissed. This appeal was taken prior to the effective date of the Criminal Procedure Law. Consequently, GPL 450.15 (suhd. 2), which provides that an order denying a motion by a defendant to set aside- a sentence other than one of death is appealable by permission, is not applicable to this appeal (CPL 1.10, subd. 2, par. [b]). Under the law in effect prior to the effective date of the Criminal Procedure Law, no appeal lay from an order denying a motion for resentence (see People v. Lauritsch, 35 A D 2d 961). Accordingly, this appeal must be dismissed. We have, nevertheless, considered the merits, and, if the appeal were properly before us, we would affirm the order. Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.